Per Curiam:
This was an appeal from the decree of the court below distributing the assigned estate of W. C. King. The fund is the proceeds of the sale of real estate and the contest is between lien creditors. The only error assigned is that the court did not award the fund to the judgment of the appellant, Eo. 59 October Term 1885. The court could not have done so without disregarding the prior judgment, No. 62 April Term 1883, now held by the Susquehanna Building Association. This the auditor appointed by the court to make distribution could not do.
The last named judgment was in full force and unsatisfied. The only ground upon which it was assailed Was that W. C. King, the plaintiff in the judgment, was also one of the defendants therein, and it was alleged that he could not occupy both positions. King had assigned this judgment to the building association above named, after which it had been revived in favor of said association. The judgment No. 62 April Term *4161883, was entered upon the scire facias. It cannot be successfully contended that this revived judgment in the hands of the building association was not good against King. It was not a fraud upon him, and if it were, his creditors cannot attack it for that reason, although he might do so upon a proper application to the court in which it was entered. Creditors can only attack a judgment before an auditor, when such judgment has been fraudulently given by collusion for the purpose of hindering and delaying them. The authorities upon this point are numerous ; it is sufficient to refer to Second National Bank’s App., 85 Pa. 528, where the subject is discussed and a number of the cases cited.
The decree is affirmed and the appeal dismissed at the costs of the appellant.